          Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 1 of 22




                          Exhibit 3




{02430459 }
12:01 P.M.
                   Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 2 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 1 of 21
September 12, 2021
                                                                            CAPTION

Jacob Doyle Corman, III,
individually and as a parent of two
minor school children; Jesse
Wills Topper, individually and
as a parent of two minor school
children; Calvary Academy;
Hillcrest Christian Academy; James
Reich and Michelle Reich,
individually and as parents of three
minor school children; Adam McClure
and Chelsea McClure, individually
and as parents of one minor
special needs school child,
Victora T. Baptiste,
individually and as a parent of two
special needs school children,
Jennifer D. Baldacci,
individually and as a parent of one
school child; Klint Neiman and
Amanda Palmer, individually
and as parents of two minor school
children,
Petitioners
                   v.
Acting Secretary of the
Pennsylvania Department
of Health,
Respondent
                                                                    CASE INFORMATION
Initiating Document:             Petition for Review

Case Status:                     Active
Case Processing Status:          September 3, 2021                       Awaiting Answer

Journal Number:

Case Category:                   Civil                                            Case Type(s):                      Declaratory Judgment


                       CONSOLIDATED CASES                                                                          RELATED CASES




                                                                 COUNSEL INFORMATION

Petitioner        Topper, Jesse Wills
Pro Se:                   No
IFP Status:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 3 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 2 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Topper, Jesse Wills
Pro Se:                    No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 4 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 3 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Reich, Michelle
Pro Se:                    No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 5 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 4 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           Reich, James
Pro Se:                   No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 6 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 5 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           Palmer, Amanda
Pro Se:                   No
IFP Status:
         Attorney:                 King, Thomas W., III
         Law Firm:                 Dillon McCandless King Coulter & Graham LLP
         Address:                  Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Breth, Thomas E.
             Law Firm:             Dillon McCandless King Coulter & Graham, LLP
             Address:              Dillon Mccandless King Coulter & Graham Llp
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                   Fax No:

             Attorney:             Elliott, Ronald Troy
             Law Firm:             Dillon McCandless King Coulter & Graham LLP
             Address:              Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Shuber, Jordan Peter
             Law Firm:             Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:              Dillon Mccandless King Coulter & Graham L.l.p.
                                   128 W Cunningham St
                                   Butler, PA 16001
             Phone No:             (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 7 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 6 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Neiman, Klint
Pro Se:                    No
IFP Status:
         Attorney:                   King, Thomas W., III
         Law Firm:                   Dillon McCandless King Coulter & Graham LLP
         Address:                    Dillon Mccandless Et Al
                                     128 W Cunningham St
                                     Butler, PA 16001-5742
             Phone No:               (724) 283-2200                  Fax No:

             Attorney:               Breth, Thomas E.
             Law Firm:               Dillon McCandless King Coulter & Graham, LLP
             Address:                Dillon Mccandless King Coulter & Graham Llp
                                     128 W Cunningham St
                                     Butler, PA 16001-5742
             Phone No:               (724) 283-2200                   Fax No:

             Attorney:               Elliott, Ronald Troy
             Law Firm:               Dillon McCandless King Coulter & Graham LLP
             Address:                Dillon Mccandless Et Al
                                     128 W Cunningham St
                                     Butler, PA 16001-5742
             Phone No:               (724) 283-2200                  Fax No:

             Attorney:               Shuber, Jordan Peter
             Law Firm:               Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:                Dillon Mccandless King Coulter & Graham L.l.p.
                                     128 W Cunningham St
                                     Butler, PA 16001
             Phone No:               (724) 283-2200                    Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 8 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 7 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           McClure, Chelsea
Pro Se:                   No
IFP Status:
         Attorney:                 King, Thomas W., III
         Law Firm:                 Dillon McCandless King Coulter & Graham LLP
         Address:                  Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Breth, Thomas E.
             Law Firm:             Dillon McCandless King Coulter & Graham, LLP
             Address:              Dillon Mccandless King Coulter & Graham Llp
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                   Fax No:

             Attorney:             Elliott, Ronald Troy
             Law Firm:             Dillon McCandless King Coulter & Graham LLP
             Address:              Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Shuber, Jordan Peter
             Law Firm:             Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:              Dillon Mccandless King Coulter & Graham L.l.p.
                                   128 W Cunningham St
                                   Butler, PA 16001
             Phone No:             (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 9 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 8 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           McClure, Adam
Pro Se:                   No
IFP Status:
         Attorney:                 King, Thomas W., III
         Law Firm:                 Dillon McCandless King Coulter & Graham LLP
         Address:                  Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Breth, Thomas E.
             Law Firm:             Dillon McCandless King Coulter & Graham, LLP
             Address:              Dillon Mccandless King Coulter & Graham Llp
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                   Fax No:

             Attorney:             Elliott, Ronald Troy
             Law Firm:             Dillon McCandless King Coulter & Graham LLP
             Address:              Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Shuber, Jordan Peter
             Law Firm:             Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:              Dillon Mccandless King Coulter & Graham L.l.p.
                                   128 W Cunningham St
                                   Butler, PA 16001
             Phone No:             (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 10 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 9 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Hillcrest Christian Academy
Pro Se:                    No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 11 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 10 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           Corman, Jacob Doyle
Pro Se:                   No
IFP Status:
         Attorney:                 King, Thomas W., III
         Law Firm:                 Dillon McCandless King Coulter & Graham LLP
         Address:                  Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Breth, Thomas E.
             Law Firm:             Dillon McCandless King Coulter & Graham, LLP
             Address:              Dillon Mccandless King Coulter & Graham Llp
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                   Fax No:

             Attorney:             Elliott, Ronald Troy
             Law Firm:             Dillon McCandless King Coulter & Graham LLP
             Address:              Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Shuber, Jordan Peter
             Law Firm:             Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:              Dillon Mccandless King Coulter & Graham L.l.p.
                                   128 W Cunningham St
                                   Butler, PA 16001
             Phone No:             (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 12 of 22

Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 11 of 21
September 12, 2021
                                                                 COUNSEL INFORMATION

Petitioner           Calvary Academy
Pro Se:                   No
IFP Status:
         Attorney:                 King, Thomas W., III
         Law Firm:                 Dillon McCandless King Coulter & Graham LLP
         Address:                  Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Breth, Thomas E.
             Law Firm:             Dillon McCandless King Coulter & Graham, LLP
             Address:              Dillon Mccandless King Coulter & Graham Llp
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                   Fax No:

             Attorney:             Elliott, Ronald Troy
             Law Firm:             Dillon McCandless King Coulter & Graham LLP
             Address:              Dillon Mccandless Et Al
                                   128 W Cunningham St
                                   Butler, PA 16001-5742
             Phone No:             (724) 283-2200                  Fax No:

             Attorney:             Shuber, Jordan Peter
             Law Firm:             Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:              Dillon Mccandless King Coulter & Graham L.l.p.
                                   128 W Cunningham St
                                   Butler, PA 16001
             Phone No:             (724) 283-2200                    Fax No:




                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 13 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 12 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Baptiste, Victoria T.
Pro Se:                    No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                     Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 14 of 22

Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 13 of 21
September 12, 2021
                                                                  COUNSEL INFORMATION

Petitioner           Baldacci, Jennifer D.
Pro Se:                    No
IFP Status:
         Attorney:                  King, Thomas W., III
         Law Firm:                  Dillon McCandless King Coulter & Graham LLP
         Address:                   Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Breth, Thomas E.
             Law Firm:              Dillon McCandless King Coulter & Graham, LLP
             Address:               Dillon Mccandless King Coulter & Graham Llp
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                   Fax No:

             Attorney:              Elliott, Ronald Troy
             Law Firm:              Dillon McCandless King Coulter & Graham LLP
             Address:               Dillon Mccandless Et Al
                                    128 W Cunningham St
                                    Butler, PA 16001-5742
             Phone No:              (724) 283-2200                  Fax No:

             Attorney:              Shuber, Jordan Peter
             Law Firm:              Dillon, McCandless, King, Coulter & Graham, L.L.P.
             Address:               Dillon Mccandless King Coulter & Graham L.l.p.
                                    128 W Cunningham St
                                    Butler, PA 16001
             Phone No:              (724) 283-2200                    Fax No:

Respondent               Beam, Alison
Pro Se:                    No
IFP Status:
         Attorney:                  Neary, Keli Marie
         Law Firm:                  Pennsylvania Office of Attorney General, 16th Floor , Strawberry Square, Harrisburg, PA
         Address:                   Pa Attorney General Civil Law
                                    Strawberry Sq 15th Fl
                                    Harrisburg, PA 17120-0001
             Phone No:              (717) 787-1180                   Fax No:

             Attorney:              Romano, Karen Mascio
             Law Firm:              Pennsylvania Office of Attorney General, 16th Floor , Strawberry Square, Harrisburg, PA
             Address:               Pa Ofc Of Attorney General
                                    Strawberry Sq Fl 15
                                    Harrisburg, PA 17120
             Phone No:              (717) 787-2717                   Fax No:




                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                 Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 15 of 22

Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 14 of 21
September 12, 2021
                                                                   FEE INFORMATION

Fee Dt        Fee Name                                                                    Fee Amt Receipt Dt            Receipt No             Receipt Amt
09/03/2021    Miscellaneous Docket Filing Fee                                                70.25   09/03/2021         2021-CMW-H-001561           70.25
09/07/2021    Copy Work (Per Page)                                                           33.00   09/07/2021         2021-CMW-H-001570           33.00
09/09/2021    Subpoena                                                                       28.00   09/09/2021         2021-CMW-H-001583           28.00
09/10/2021    Copy Work (Per Page)                                                           54.50   09/10/2021         2021-CMW-H-001589           54.50

                                                     AGENCY/TRIAL COURT INFORMATION

Order Appealed From:                                                       Notice of Appeal Filed:
Order Type:
Documents Received:      September 3, 2021

Court Below:
County:                                                              Division:
Judge:                                                               OTN:
Docket Number:                                                       Judicial District:
                                                           ORIGINAL RECORD CONTENT

Original Record Item                                                       Filed Date                          Content Description


Date of Remand of Record:

                                                                 BRIEFING SCHEDULE

                              None                                                                                      None

                                                                    DOCKET ENTRY

Filed Date             Docket Entry / Filer                          Representing                                   Participant Type   Exit Date
September 3, 2021      Petition for Review Filed
                       Corman, Jacob Doyle                                                                          Petitioner
                       Topper, Jesse Wills                                                                          Petitioner
                       Calvary Academy                                                                              Petitioner
                       Hillcrest Christian Academy                                                                  Petitioner
                       Reich, James                                                                                 Petitioner
                       McClure, Adam                                                                                Petitioner
                       Baptiste, Victoria T.                                                                        Petitioner
                       Baldacci, Jennifer D.                                                                        Petitioner
                       Neiman, Klint                                                                                Petitioner
                       Palmer, Amanda                                                                               Petitioner
                       McClure, Chelsea                                                                             Petitioner
                       Reich, Michelle                                                                              Petitioner




                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                  Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 16 of 22

Miscellaneous Docket Sheet                                                                                  Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 15 of 21
September 12, 2021
                                                                     DOCKET ENTRY

Filed Date               Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
September 3, 2021     Application for Emergency Relief
                      Breth, Thomas E.                       Corman, Jacob Doyle                   Petitioner
                      Elliott, Ronald Troy                   Corman, Jacob Doyle                   Petitioner
                      King, Thomas W., III                   Corman, Jacob Doyle                   Petitioner
                      Shuber, Jordan Peter                   Corman, Jacob Doyle                   Petitioner
                      Breth, Thomas E.                       Neiman, Klint                         Petitioner
                      Breth, Thomas E.                       Palmer, Amanda                        Petitioner
                      Breth, Thomas E.                       Topper, Jesse Wills                   Petitioner
                      Breth, Thomas E.                       Baptiste, Victoria T.                 Petitioner
                      Breth, Thomas E.                       Baldacci, Jennifer D.                 Petitioner
                      Breth, Thomas E.                       Calvary Academy                       Petitioner
                      Breth, Thomas E.                       Reich, James                          Petitioner
                      Breth, Thomas E.                       McClure, Adam                         Petitioner
                      Breth, Thomas E.                       Hillcrest Christian Academy           Petitioner
                      Elliott, Ronald Troy                   Neiman, Klint                         Petitioner
                      Elliott, Ronald Troy                   Palmer, Amanda                        Petitioner
                      Elliott, Ronald Troy                   Topper, Jesse Wills                   Petitioner
                      Elliott, Ronald Troy                   Baptiste, Victoria T.                 Petitioner
                      Elliott, Ronald Troy                   Baldacci, Jennifer D.                 Petitioner
                      Elliott, Ronald Troy                   Calvary Academy                       Petitioner
                      Elliott, Ronald Troy                   Reich, James                          Petitioner
                      Elliott, Ronald Troy                   McClure, Adam                         Petitioner
                      Elliott, Ronald Troy                   Hillcrest Christian Academy           Petitioner
                      King, Thomas W., III                   Neiman, Klint                         Petitioner
                      King, Thomas W., III                   Palmer, Amanda                        Petitioner
                      King, Thomas W., III                   Topper, Jesse Wills                   Petitioner
                      King, Thomas W., III                   Baptiste, Victoria T.                 Petitioner
                      King, Thomas W., III                   Baldacci, Jennifer D.                 Petitioner
                      King, Thomas W., III                   Calvary Academy                       Petitioner
                      King, Thomas W., III                   Reich, James                          Petitioner
                      King, Thomas W., III                   McClure, Adam                         Petitioner
                      King, Thomas W., III                   Hillcrest Christian Academy           Petitioner
                      Shuber, Jordan Peter                   Neiman, Klint                         Petitioner
                      Shuber, Jordan Peter                   Palmer, Amanda                        Petitioner
                      Shuber, Jordan Peter                   Topper, Jesse Wills                   Petitioner
                      Shuber, Jordan Peter                   Baptiste, Victoria T.                 Petitioner
                      Shuber, Jordan Peter                   Baldacci, Jennifer D.                 Petitioner
                      Shuber, Jordan Peter                   Calvary Academy                       Petitioner
                      Shuber, Jordan Peter                   Reich, James                          Petitioner
                      Shuber, Jordan Peter                   McClure, Adam                         Petitioner
                      Shuber, Jordan Peter                   Hillcrest Christian Academy           Petitioner
       Document Name: Petitioner's Application for Special Relief in the for of an Emergency Preliminary Injunction




                             Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                            for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                  Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 17 of 22

Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 16 of 21
September 12, 2021
                                                                    DOCKET ENTRY

Filed Date              Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
September 3, 2021     Order Filed                                                                                 09/03/2021
                      Per Curiam
       Document Name: Order scheduling PI hearing and directing answer to emergency application for PI
            Comment: NOW, September 3, 2021, hearing on Petitioners' Application for Special Relief in the Form of an
                      Emergency Preliminary Injunction Under Pa. R.A.P. 1532, is set for September 16, 2021, commencing at
                      10:00 a.m. The Court will issue further scheduling information and COVID protocols by subsequent order.

                        Respondent shall file and serve an answer to the Application for Special Relief, via PACFile, no later than
                        September 8, 2021.

                        Petitioners shall promptly serve Respondent with a copy of this Order and shall thereafter promptly file
                        proof of service with this Court.
September 7, 2021     Entry of Appearance
                      Neary, Keli Marie                    Beam, Alison                        Respondent
       Document Name: Keli M. Neary, Esq. on behalf of respondent Acting Secretary Alison Beam

September 7, 2021     Entry of Appearance
                      Romano, Karen Mascio               Beam, Alison                        Respondent
       Document Name: Karen M. Romano, Esq. on behalf of respondent Acting Secretary Alison Beam

September 8, 2021     Certificate of Service Filed
                      King, Thomas W., III                 Corman, Jacob Doyle              Petitioner
                      King, Thomas W., III                 Topper, Jesse Wills              Petitioner
                      King, Thomas W., III                 Hillcrest Christian Academy      Petitioner
                      King, Thomas W., III                 Baptiste, Victoria T.            Petitioner
                      King, Thomas W., III                 Baldacci, Jennifer D.            Petitioner
                      King, Thomas W., III                 Neiman, Klint                    Petitioner
                      King, Thomas W., III                 Palmer, Amanda                   Petitioner
                      King, Thomas W., III                 McClure, Adam                    Petitioner
                      King, Thomas W., III                 McClure, Chelsea                 Petitioner
                      King, Thomas W., III                 Reich, James                     Petitioner
                      King, Thomas W., III                 Reich, Michelle                  Petitioner
                      King, Thomas W., III                 Calvary Academy                  Petitioner
       Document Name: (Per 9/3/2021 Order) Petition and 9/3/2021 Order served upon Respondent.




                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                  Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 18 of 22

Miscellaneous Docket Sheet                                                                                   Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 17 of 21
September 12, 2021
                                                                      DOCKET ENTRY

Filed Date               Docket Entry / Filer                          Representing                                   Participant Type   Exit Date
September 8, 2021     Hearing Scheduled                                                                                                  09/08/2021
                      Per Curiam
       Document Name: September 16, 2021 / Pre-hearing Conference September 13, 2021 Via WebEx
            Comment: NOW, September 8, 2021, the Court hereby ORDERS as follows:
                      1. Hearing on Petitioners' Application for Special Relief in the Form
                      of an Emergency Preliminary Injunction Under Pa.R.A.P. 1532, is set for
                      September 16, 2021, commencing at 10:00 a.m., in Courtroom 3001, Third Floor,
                      Pennsylvania Judicial Center, 601 Commonwealth Avenue, Harrisburg,
                      Pennsylvania.
                      2. A Pre-Hearing Conference shall be conducted on
                      September 13, 2021, at 1 :00 p.m., by WebEx video conferencing.
                      3. Counsel of record shall participate in the pre-hearing conference
                      via WebEx. The parties shall provide the Court with their name, email address and
                      telephone number within 24 hours of receiving this order. The contact email address
                      for the Court is: CommCourtRemote@pacourts.us. The Court will provide counsel
                      with the information for connecting to the conference. To facilitate participation in
                      the conference, various W ebEx applications are available for download at
                      pacourts. webex.com. Please see the Protocol for W ebEx Video Proceedings,
                      attached to this order. The parties are directed to connect to the conference 15
                      minutes before the starting time. In the event of technical difficulties, please contact
                      the Court's IT staff at 717-255-1626. All other inquiries should be directed to the
                      Prothonotary's Office.
                      4. Petitioners shall file a list of all witnesses to be called at the
                      hearing with a short offer of proof for each witness , the curriculum vitae and expert
                      report for any expert witness, and a list of exhibits.
                      5. Respondents shall file a list of all witnesses to be called at the
                      hearing with a short offer of proof for each witness , the curriculum vitae and expert
                      report for any expert witness, and a list of exhibits.
                      6. The parties are directed to provide their witnesses with copies of
                      the exhibits in advance of the hearing to which the witnesses can refer during their
                      testimony.
                      7. The parties are strongly encouraged to consult prior to the filing
                      of their list of witnesses and exhibits and, if possible, enter into evidentiary and/or
                      factual stipulations and/or agreed-upon protocols in order to streamline the
                      proceedings. The parties may PAC-file any joint stipulations or protocols prior to
                      the hearing.
                      8. Unless otherwise ordered, all filings required or permitted by
                      paragraphs 4 and 5 of this Order shall be filed no later than 12:00 noon on
                      September 14, 2021.
                      9. Petitioners shall secure the services of a court stenographer for
                      the injunction hearing.
                      10. A Decorum Order with regard to the hearing shall follow.
                      Petitioners shall promptly serve a copy of this Order on Respondents
                      and thereafter promptly file a proof of service of same.
September 8, 2021     Answer to Application for Relief
                      Romano, Karen Mascio                 Beam, Alison                         Respondent
       Document Name: Resp.'s Answer to Pet.'s App. for Special Relief in the Form of an Emergency Preliminary Injunction



                              Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                             for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                 Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 19 of 22

Miscellaneous Docket Sheet                                                                                Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 18 of 21
September 12, 2021
                                                                   DOCKET ENTRY

Filed Date             Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
September 9, 2021     Notice
                      King, Thomas W., III                          Corman, Jacob Doyle                            Petitioner
                      King, Thomas W., III                          Topper, Jesse Wills                            Petitioner
                      King, Thomas W., III                          Hillcrest Christian Academy                    Petitioner
                      King, Thomas W., III                          Baptiste, Victoria T.                          Petitioner
                      King, Thomas W., III                          Baldacci, Jennifer D.                          Petitioner
                      King, Thomas W., III                          Neiman, Klint                                  Petitioner
                      King, Thomas W., III                          Palmer, Amanda                                 Petitioner
                      King, Thomas W., III                          McClure, Adam                                  Petitioner
                      King, Thomas W., III                          McClure, Chelsea                               Petitioner
                      King, Thomas W., III                          Reich, James                                   Petitioner
                      King, Thomas W., III                          Reich, Michelle                                Petitioner
                      King, Thomas W., III                          Calvary Academy                                Petitioner
       Document Name: Notice to Attend

September 10, 2021    Order Filed                                                                       09/10/2021
                      Per Curiam
       Document Name: Amending 9-8-21 Order
            Comment: NOW, September 10, 2021, this Court's September 8, 2021 order is amended to reflect that hearing on
                      Petitioners' Application for Special Relief in the Form of an Emergency Preliminary Injunction Under
                      Pa.R.A.P. 1532, is set for September 16, 2021, commencing at 10:00 a.m., in Courtroom 3002, Third
                      Floor, Pennsylvania Judicial Center, 601 Commonwealth Avenue, Harrisburg, Pennsylvania. In all other
                      respects, the September 8, 2021 order remains in effect.




                           Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                          for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 20 of 22

Miscellaneous Docket Sheet                                                                               Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 19 of 21
September 12, 2021
                                                                  DOCKET ENTRY

Filed Date            Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
September 10, 2021    Order Filed                                                                                                    09/10/2021
                      Per Curiam
       Document Name: Decorum Order




                          Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                         for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                 Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 21 of 22

Miscellaneous Docket Sheet                                                                                  Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 20 of 21
September 12, 2021
                                                                     DOCKET ENTRY

Filed Date             Docket Entry / Filer                           Representing                                   Participant Type   Exit Date
             Comment: NOW, this 10th day of September, 2021, after consultation with the Capitol Police and the Administrative
                      Office of Pennsylvania Courts (AOPC) regarding the hearing on Petitioners' Application for Special Relief
                      in the Form of an Emergency Preliminary Injunction, that is scheduled for September 16, 2021, at 10:00
                      a.m., in Courtroom 3002 (Courtroom), Third Floor, Pennsylvania Judicial Center (PJC), and to reduce the
                      risk of transmission of the COVID-19 virus, the Court hereby ORDERS as follows:

                       1. This matter will be held in an open courtroom with two overflow courtrooms.                                   Decorum shall be
                       maintained at all times by all persons present in the courtrooms.

                       2. Seating for the public and media to observe the hearing shall be limited to 23 persons in Courtroom
                       3002 on a "first come, first seated" basis, and will comport with relevant social distancing guidelines. Five
                       of these seats will be reserved for properly credentialed members of the media until 9:50 a.m. An
                       additional 41 seats will be available to the public on a "first come, first seated" basis in two additional
                       courtrooms to view the proceedings via live closed circuit television broadcast. An additional 10 seats (five
                       in each overflow courtroom) will be reserved in these designated areas for viewing the broadcast of the
                       proceeding for properly credentialed members of the media. After 9:50 a.m., any remaining reserved
                       seats for properly credentialed members of the media will be released to the public.

                       3. Other than the public and media gallery seating in the three courtrooms provided for in Paragraph 2
                       above, access to the courtrooms will be limited to counsel of record, their clients, witnesses identified in
                       the parties' witness lists, and Court personnel.

                       4. Signs are not permitted in the Courtroom.

                       5. No electronic devices or cameras of any kind may be used in the Courtroom except by the Court and
                       by counsel of record. Except for those electronic devices used by the Court and the attorneys, no
                       electronic devices will be allowed in the Courtroom, with the exception of cellular or smart phones. Cellular
                       or smart phones may be carried into the Courtroom, but they must be turned off at all times.

                       6. Each of the three courtrooms will be unlocked and available for seating approximately 20 minutes
                       before the opening of Court. Counsel of record who require earlier access must make prior arrangements
                       with the Prothonotary. The Capitol Police will begin processing members of the media approximately 30
                       minutes before the opening of Court.

                       7. Counsel shall address the Court and examine witnesses from their places at the counsel tables or
                       podium in the Courtroom. Court personnel shall wipe down the witness stand, chair, and microphone with
                       a disinfecting wipe between each witness.

                       8. All persons participating in or observing the hearing shall adhere to existing PJC and Commonwealth
                       Court COVID-19 protocols, including the Court's COVID-19 Protocols for In-Person, Single-Judge
                       Proceedings and the Commonwealth Court September 20-24, 2021 Oral Argument Session To Be
                       Conducted In Person In Harrisburg Revised Notice with Updated COVID -19 Protocols referenced therein,
                       both posted September 10, 2021.

                       9. No person who demonstrates symptoms of respiratory illness or fever, or is currently diagnosed with
                       COVID-19, or has had close contact within 14 days of the hearing with a person who is currently
                       diagnosed with COVID-19, may attend the hearing as counsel, a party, witness, credentialed member of
                       the media, or public observer.

                       10.    The Court requests that all members of the public, including counsel, wear a facemask in the public

                             Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                            for inaccurate or delayed data, errors or omissions on the docket sheets.
12:01 P.M.
                Case 2:21-cv-04024-MSG Document 9-3 Filed 09/13/21 Page 22 of 22

Miscellaneous Docket Sheet                                                                              Commonwealth Court of Pennsylvania
Docket Number: 294 MD 2021
Page 21 of 21
September 12, 2021
                                                                 DOCKET ENTRY

Filed Date           Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
                     areas of the PJC and the courtrooms regardless of vaccination status.    Counsel may remove their
                     facemask when they are at the podium. Judges, who will be physically distanced from each other and
                     others in the courtroom, may also remove their masks during argument. The Court will make facemasks
                     available at the entrances to the courtrooms.

                     11. Following the conclusion of the hearing, all participants and observers must exit the Courtroom and
                     the PJC promptly and in a manner that provides for social distancing.

                     12. Persons who fail to comply with this Order or maintain proper courtroom decorum will be removed by
                     Court personnel or the Capitol Police.




                         Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                        for inaccurate or delayed data, errors or omissions on the docket sheets.
